IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT

JOSHUA POTTLE,                              : No. 5 WM 2020
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
WESTMORELAND COUNTY;                        :
PENNSYLVANIA ATTORNEY GENERAL,              :
                                            :
                   Respondents              :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of May, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and Application for

Immediate Hearing are DENIED.